Citation Nr: 1815530	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2017, the Veteran testified at a hearing before the undersigned. A copy of the transcript of that hearing is associated with the electronic claims file. 

The record was held open for an additional 60 days for the submission of additional evidence. The Veteran submitted additional medical evidence. 


FINDING OF FACT

The Veteran has PTSD as a result of an in-service stressor that is consistent with the type, place, and circumstances of his active military service and has been confirmed by a psychologist as the cause of his symptoms.


CONCLUSION OF LAW

PTSD was incurred due to active service. 38 U.S.C. § 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. As the decision regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is entirely favorable to the Veteran, no further action is required to comply with the VCAA.

II. Service Connection 

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD, due to stressors that occurred during active duty service. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). See 38 C.F.R. § 3.304(f). 

The claims file reflects that the Veteran has been diagnosed with (in conformity with the criterion set forth in the DSM-V) PTSD. (See May 2017 private medical opinion). As such, the Board finds that the Veteran has established medical evidence diagnosing PTSD.

With regard to credible supporting evidence that the claimed in-service stressor actually occurred, the Veteran contends that noncombat-related stressors occurred when he witnessed an in-air collision and freefall of two paratroopers in jump school. As the Veteran's claimed stressor does not involve being engaged in combat with the enemy, usually, his lay testimony alone would not be enough to establish the occurrence of the alleged stressors. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). To that end, the record usually has to contain service records or other corroborative evidence that substantiates or verifies the Veteran's statements as to the occurrence of the claimed stressor(s). See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran earned a parachutist badge during his active military service. (See DD-214) Records from the Defense Personnel Records Information Retrieval System (DPRIS) verified that an incident occurred in March 1985 whereby two paratroopers became entangled and fell during a jump at Fort Benning, Georgia.   

Finally, despite a May 2012 VA examiner's negative nexus opinion, a May 2017 private medical opinion indicated a link between current symptomatology and the claimed in-service stressor. The private psychologist indicated that the Veteran's traumas, including the incident in which he witnessed the collision of two paratroopers, "which he endured while in the military [were] more likely than not the nexus between his current symptoms and his military experience."

In light of the Veteran's confirmed in-service occurrence, the objective clinical medical evidence as a whole, his credible and competent statements, and his buddy's May 2012 statement, in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for PTSD and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for PTSD is granted. 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


